Title: [The Weather] March [1767]
From: Washington, George
To: 




1st. Soft mild, still, & pleasant. Somewhat cloudy.
 


2. (No frost) Cloudy till abt. 11 Oclock then Rain & almost all Night very hard Wind at No. Et.
 


3. Fine clear Morning & Warm Wind southwardly. Cloudy abt. 1 Oclock & at 3 began to Rain hard & constant.
 


4. Soft morning. Clear day, & very high wind from No. West but not cold.
 


5. Clear, warm & pleast. forenoon. Wind southwardly. Afterwards hazy & lowerg.
  



6. Raining constantly the whole day. Wind at No. Et. but not cold.
 


7. Wind in the same place & Raing. more or less all day.
 


8. Flying clouds in the forenoon. Wind brisk from the No[rth]ward. Clear afternn.
 


9. Lowering Morning. Clear afternoon. Wind southwardly.
 


10. Fine, clear & mild day. Wind for the most part Westwardly & No. West.
 


11. Turnd cold abt. 10 oclock & after spittg. snow—wind hard at No. West.
 


12. Ground hard froze; wind high at No. West. Often spittg. snow in the forenoon & very cold.
 


13. Ground very hard froze & exceedg. Cold. Wind hard at No. West & clear.
 


14. Ground exceeding hard froze & cold in the Morning but pleasant afterwards, clear. Wind Westward.
 


15. Clear & tolerably pleasant. Wind westwardly. Little frost.
 


16. Little frost again but exceedg. pleast. Afterwards wind at south West.
 


17. Fine & Pleasant. Very warm wind at So. West.
 


18. Wind at No. Et. Somewhat cool in the Morning. Cloudy in the afternoon with Thunder Lightning—Hail Rain & Snow.
 


19. Cloudy & cold. Wind Northwardly.
 


20. Continual Rain. Wind at No. East.
 


21. Constant & hard Rain till 11 Oclock. Wind Southwardly. Afterwds. Westwd. & clear.
 


22. Clear. Wind westwardly & South[ward]ly.
 



23. Clear Morning. Cloudy afterwds. Wind Southwardly, & eastwardly.
 


24. Cloudy Morning. Abt. 11 Constant Rain & contind. till 5. Wind varying.
 


25. Fine & clear. Wind Southw[ard]ly & brisk.
 


26. Clear & pleasant tho cool.
 


27. Clear pleast. & warm. Wind Southwardly & fresh.
 


28. Clear but cool. Wind fresh from the No. Et.—exceeding hard in the Evening—with Rain all Night.
 


29. Rain till 9 Oclock. Cloudy the remainder of the day with a brisk eastwardly Wind.
 


30. Cloudy all day. Wind at No. East and cold.
 


31. Cloudy, raw, & disagreeable Wind continuing at No. East.
